Citation Nr: 1142124	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for status post capsular shift, right shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to November 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted an increased rating of 20 percent for status post capsular shift, right shoulder, effective April 21, 2008.

In a December 2009 rating decision, the RO continued the 20 percent rating for status post capsular shift, right shoulder (dominant), with residual surgical scar and denied service connection for right hand neuropathy.  In a January 2010 rating decision, the RO granted a separate noncompensable rating for the right shoulder residual surgical scar and continued the denial of service connection for right hand neuropathy (dominant) as secondary to status post capsular shift, right shoulder (dominant).  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for status post capsular shift, right shoulder remains before the Board.  

The Veteran provided testimony before the undersigned at the RO in April 2011.  A transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

During the April 2011 Board hearing, the Veteran reported that his right shoulder symptoms have worsened since his last VA examination in July 2008.  Specifically, he stated that he has increased limitation of motion, weakness, pain, and guarding.  

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, he must be provided with a new VA examination to determine the current severity of his right shoulder disability.  

To ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records that may exist.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) (2011). 

2.  Schedule the Veteran for a new VA examination with a qualified VA physician to evaluate the current severity of the service-connected status post capsular shift, right shoulder.  The examiner must review the claims file and note such review in the examination report or in an addendum.  

The examiner should report the nature and severity of the Veteran's right shoulder disability, including any neurological impairment.    

The examiner should report the ranges of right shoulder motion in degrees.  In providing this objective information, he or she should indicate whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. All limitation of function must be identified. 

The examiner should note the points in the ranges of motion when pain becomes evident and discuss whether pain causes additional functional impairment.

If neurologic impairment is found, the examiner must indicate the nerve involve and the type of impairment.

The examiner must report whether there is any nonunion of the right humerus (false flail joint) or loss of the head of the right humerus (flail shoulder).  

The examiner should opine as to whether the right shoulder disability results in loss of use of the right hand (i.e. the Veteran would be equally served by amputation with prostheses at the site of election).  Such loss of use could come from neurologic impairment associated with the right shoulder disability.

All indicated tests and examinations must be conducted, including, a hand examination.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, an explanation must be provided as to why this is so and what, if any additional evidence would be necessary before an opinion could be rendered.  

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


